FILED
                           NOT FOR PUBLICATION
                                                                           NOV 10 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10532

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00252-TLN-1

 v.
                                                 MEMORANDUM*
JAMES O. MOLEN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                      Argued and Submitted October 21, 2015
                          Stanford University, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

      James Orbin Molen was convicted after a jury trial of filing false liens

against IRS agents in violation of 18 U.S.C. § 1521, criminal contempt in violation

of 18 U.S.C. § 401(3), and endeavoring to obstruct the administration of the

internal revenue laws in violation of 26 U.S.C. § 7212(a). Before trial, Molen



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
waived his right to counsel and proceeded pro se with the active participation of

standby counsel. On appeal, he challenges the validity of his waiver and several of

the court’s jury instructions. We affirm.

1.    The Faretta colloquy sufficed to ensure Molen’s waiver was unequivocal,

knowing, and intelligent. See Faretta v. California, 422 U.S. 806 (1975). Molen

stated unequivocally his desire to represent himself after the district court

explained that he would not “do a reservation for counsel,” as Molen wanted. See

United States v. Marks, 530 F.3d 799, 816-17 (9th Cir. 2008). Moreover, the

district court “strongly urge[d]” Molen against waiving counsel. The district court

explained that Molen would have to navigate strictly applied, complex rules of

evidence and procedure without aid, that trained counsel would provide superior

representation, and that waiver was unwise. See United States v. Neal, 776 F.3d

645, 657-59 (9th Cir. 2015); Marks, 530 F.3d at 816.

2.    The district court did not err in rejecting Molen’s “good faith” instruction

with respect to the contempt charges. Molen’s disagreement with or indifference

to the district court’s prior order that IRS officers are federal employees does not

entitle him to such an instruction. See United States v. Armstrong, 781 F.2d 700,

706-07 (9th Cir. 1986); United States v. Rylander, 714 F.2d 996, 1003 (9th Cir.

1983).

                                            2
3.    We need not address whether the 26 U.S.C. § 7212(a) charge required a

specific unanimity instruction because Molen’s substantial rights were not

violated. See United States v. Pelisamen, 641 F.3d 399, 404 (9th Cir. 2011)

(explaining that, where defendant does not object to jury instructions at trial, relief

is unwarranted unless there has been plain error that affects the defendant’s

substantial rights and the fairness or integrity of the proceedings). The jury’s

guilty verdict on counts one and two, the § 1521 charges, established a unanimous

finding that Molen filed a false lien against IRS officers, one of the obstructive

means alleged in the indictment. See United States v. Chen Chian Liu, 631 F.3d

993, 1000-01 (9th Cir. 2011). Moreover, overwhelming evidence demonstrated

that Molen filed the lien with an intent to secure an unlawful benefit, satisfying the

requirement under § 7212(a) that the obstructive means were undertaken

“corruptly.” See United States v. Massey, 419 F.3d 1008, 1010-11 (9th Cir. 2005).

AFFIRMED.




                                           3